Citation Nr: 1637214	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, S.R., and L.G.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1964 to December 1965.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2009, the Veteran, his spouse, and a friend testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

After remanding the case for additional development in October 2009, the Board issued a decision denying the Veteran's claim in October 2011.  He appealed to the United States Court of Appeals for Veterans Claims (Court), and in July 2013 the Court issued a Memorandum Decision vacating the Board's decision and remanding the matter for readjudication.

In July 2014, the Board issued a second decision denying the Veteran's claim.  He again appealed to the Court, and in September 2015 the Court issued another Memorandum Decision vacating the Board's decision and remanding the matter for readjudication.  (In so doing, the Court noted that the Veteran had not challenged the Board's finding that he did not have posttraumatic stress disorder (PTSD) and that any argument to the contrary was deemed abandoned.)

In April 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The opinion was received in August 2016.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claim.  The electronic files contain additional evidence, including a copy of the Court's September 2015 decision, which the Board has reviewed.


FINDINGS OF FACT

1.  The Veteran has current psychiatric disorders, most recently diagnosed as major depressive disorder and anxiety disorder NOS.

2.  The evidence is at least in relative equipoise as to whether the Veteran's current psychiatric disorders were incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder (most recently diagnosed as major depressive disorder and anxiety disorder NOS) have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for an acquired psychiatric disorder.  He maintains, in essence, that his current psychiatric difficulties had their onset in service.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran has a current, acquired psychiatric disorder.  The medical records clearly reflect current diagnoses of major depressive disorder and anxiety disorder NOS.

Nor is there any dispute that the Veteran exhibited psychiatric symptomatology during service.  His service treatment records reflect that he was hospitalized for 47 days after no organic pathology could be found for abdominal pain of which he complained, and for further evaluation of a history of constant nervousness and dissatisfaction with his military job.  Records from his hospitalization noted, among other things, that he appeared depressed.  The final diagnosis at hospital discharge was personality pattern disturbance, immature type, chronic, moderate.

As to the nexus, or link, between the Veteran's currently shown disability and in-service symptomatology, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in April 2016.  The expert opined, in effect, that it was at least as likely as not that the Veteran's currently diagnosed psychiatric disorders had their onset in service.  Although the record contains other, unfavorable medical opinions, including from two VA examiners (with reports dated in July 2006, February 2008, and January 2010), none of those opinions is any more probative than that obtained from the VHA medical expert.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder (most recently diagnosed as major depressive disorder and anxiety disorder NOS) have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

By this decision, the Board is granting service connection for all of the Veteran's current psychiatric symptomatology.  As such, this decision represents a full grant of the benefits sought on appeal with respect to psychiatric impairment.


ORDER

Service connection for an acquired psychiatric disorder (diagnosed as major depressive disorder and anxiety disorder NOS) is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


